Case 2:15-cv-11125-AJT-EAS ECF No. 210, PageID.8023 Filed 09/18/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



 KYLE DAVIS and BETTY DAVIS,

        Plaintiffs,
                                                      Case No. 2:15-cv-11125
 vs.
                                                      Hon. Avern Cohn
 TRANE U.S., INC. d/b/a TRANE,                        Hon. Elizabeth A. Stafford,
 a foreign corporation,                               Magistrate Judge

 Defendant.



              Memorandum RE: Reassignment for Recusal (Doc. #207)


      On September 17, 2019, the Court entered an order of recusal without
explanation. This memorandum describes the reasons.
        This is a long pending products liability case. In March 2019 the lawyers for
Plaintiffs and Defendant gave their approval for the Court to attempt to settle the case.
      The Court met with the lawyer for Plaintiffs in chambers separately. The Court
was unable to effectuate a settlement.
     The Court held a final pretrial conference on September 16, 2019. At the
conference, the Court discussed witness and exhibit lists, the verdict form, and jury
instructions. The Court also denied Plaintiffs’ warranty claim, and considered and ruled
on motions in limine. Rulings on several of the motions in limine had the effect of
narrowing the issues at trial. Plaintiffs’ lawyer objected, and stated the following:
       “Based on these rulings that you have made today, we have no viable
       lawsuit in many respects…and I think that if Defendant filed a motion for
       summary judgment in this case at this point based on your rulings they
       would be entitled to it.” (ECF No. 206, PageID. 8009-8010).
    After the conference, the Court met with Defendant’s lawyer separately, and
discussed settlement amounts less than Plaintiffs had previously sought. Defendant’s
Case 2:15-cv-11125-AJT-EAS ECF No. 210, PageID.8024 Filed 09/18/19 Page 2 of 2




lawyer said he would speak with his client and inform the Court of his client’s position as
soon as possible.
     On September 17, Defendant’s lawyer met with the Court and informed the Court
that his client was willing to settle for a low seven number figure.
     The Court immediately contacted Plaintiffs’ lawyers and requested an in person
meeting that day to discuss the offer. Upon arrival, Plaintiffs’ lawyer informed the Court
they would not discuss any matter without Defendant’s lawyer present. The Court then
called Defendant’s lawyer, who participated in the meeting via phone.
     At the meeting, Plaintiffs’ lawyer told the Court the meeting with Defendant’s lawyer
after the pretrial conference on September 16 was in violation of Code of Judicial
Conduct Rule 2.9, which prohibits ex parte communication.1 Plaintiffs’ lawyer said he
would be filing a motion for recusal on these grounds. Defendant’s lawyer did not object.
     As a consequence of the foregoing, the Court recused itself from further
participation in this case.




                                                          s/Avern Cohn
                                                         AVERN COHN
     Dated: September 18, 2019                     UNITED STATES DISTRICT JUDGE




1
 According to Rule 2.9(A)(4) a judge may, with the consent of the parties, confer
separately with the parties and their lawyers in an effort to settle matters pending before
the judge.
